Citation Nr: 1415169	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  05-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1995. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's attempt to reopen her claim of entitlement to service connection for lumbosacral strain.  In December 2004, the RO in Baltimore, Maryland, denied a claim for service connection for lumbosacral strain, secondary to service-connected bilateral pes planus.  The Veteran perfected a timely appeal to both of these RO decisions, and the case was subsequently transferred to the RO in Newark, New Jersey. 

The claim on appeal was initially characterized as, "Entitlement to service connection for lumbosacral strain, to include as secondary to service-connected bilateral pes planus."  However, a claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated the presence of cervical spine strain/sprain, lumbar spine strain/sprain, and moderate spondylitic changes at L5/S1.  Therefore, her claim has been recharacterized more broadly as entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus. 

In October 2007, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veteran's Law Judge in Washington, D.C.  A transcript of that hearing is of record. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has a current back disorder which medical evidence indicates is at least as likely as not aggravated by her service-connected pes planus.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder have been met.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for a back disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran seeks entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus.  The Veteran has been afforded several VA Compensation and Pension examinations.  A March 2009 examination indicated a diagnosis of lumbar spasm, but did not provide an etiology for the back disorder.  In December 2009, the VA examiner who conducted the March 2009 VA examination provided an addendum which stated that "it would be speculative to conclude your medical opinion based on time and intervening events." 

In August 2010 the Board remanded the claim to obtain a clearer medical opinion as to the likelihood that the Veteran's lumbosacral spine disorder was caused or aggravated by her service-connected bilateral pes planus.  A November 2010 VA examination report indicated a negative opinion as the relationship of the current back disability and the service-connected pes planus.  However, the rationale of that opinion was based on an inaccurate premise with respect to the disabilities noted to be present.  

In November 2013, the Board sought an additional VA medical opinion which ultimately stated that it was at least as likely as not that the claimed back disorder was aggravated by the service-connected pes planus.  Accordingly, service connection for a back disorder is warranted on a secondary basis.  See, 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Service connection for a back disorder is granted.  


REMAND

The Board has granted service connection for a back disorder in the decision above.  This grant of service connection directly impacts upon the claim for TDIU, and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC also should undertake any development it determines to be warranted.  

2.  Then, the RO or the AMC should readjudicate the issue of entitlement to TDIU in light of all pertinent evidence, legal authority, and consideration of the grant of service connection for a back disorder in the decision above.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


